Watson, Judge:
The merchandise in the case at bar consists of certain “pearlized” wood bead handbags which were classified under paragraph 411 of the Tariff Act of 1930, as modified by the Sixth Protocol of Supplementary Concessions to the General Agreement on Tariffs and Trade, T.D. 54108, at the rate of 43,y2 per centum ad valorem as bags of wood, not specially provided for.
*649Plaintiff claims the merchandise properly dutiable under paragraph 1503 of said act, as modified, supra, at the rate of 25% per centum ad valorem as articles composed wholly or in chief value of beads.
The record in the case at bar and examination of the illustrative samples indicate, in our opinion, that the merchandise consists of “pearlized” wood bead bags made of solid wood beads, lacquered to give a shiny appearance and that they are not imitation pearl beaded bags.
Defendant, in requesting to be relieved from filing a brief in the above-entitled protest, makes the following statement:
Defendant concedes that the illustrative exhibits received into evidence are ladies’ bead handbags within the purview of plaintiff’s amended claim under paragraph 1503 of the Tariff Act of 1930 (beads other than imitation pearl). Inasmuch as paragraph 1503 is more specific than paragraph 411 (wood n.s.p.f.) under which the Collector classified the subject merchandise, and a representative sample from the shipment is not available, defendant concurs in plaintiff’s claim for said merchandise under paragraph 1503 of said Act, at the rate of duty of 25%% ad valorem.
In view of the foregoing concession by the defendant and upon the record as here presented, we hold the involved merchandise properly classifiable under paragraph 1503 of the Tariff Act of 1930, as modified, at the rate of 25% per centum ad valorem as articles composed wholly or in chief value of beads, as claimed. The protest is sustained. Judgment will issue accordingly.